Citation Nr: 1102307	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether compensation should have been adjusted due to a fugitive 
felon match.


REPRESENTATION

Veteran represented by:  Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2010, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In March 2008, the RO advised the Veteran that he was the 
subject of an outstanding warrant issued by Quincy District Court 
on November 22, 2004.  

2.  It is not shown that prior to being notified by VA in March 
2008, the Veteran was aware of the November 2004 warrant from 
Quincy District Court.  

3.  The record does not show that the Veteran was either fleeing 
to avoid prosecution or custody or confinement after conviction 
for a felonious offense, or attempting to commit a felonious 
offense, or that he was violating a condition of probation or 
parole imposed for commission of a felony.   


CONCLUSION OF LAW

The Veteran was not a fugitive felon, and the adjustment of VA 
compensation due to a fugitive felon match was improper.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

In this decision, the Board is granting, in full, the benefit 
sought on appeal.  Accordingly, in light of the favorable 
disposition, no further discussion of the duties to notify and 
assist under the VCAA is necessary.

II.  Analysis of Claim

On December 27, 2001, Congress enacted the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (Act). Section 505(a)(1) of the Act added 38 U.S.C.A. § 
5313B, which provides, in pertinent part, that a veteran who is 
otherwise eligible for a benefit under Chapter 11 of Title 38 may 
not be paid or otherwise provided such benefit for any period 
during which such Veteran is a fugitive felon.  38 U.S.C.A. § 
5313B (West 2002).

In addressing how fugitive felon status affected payment of VA 
benefits to dependents, a VA Office of General Counsel opinion 
noted that the VA fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance from the Social 
Security Administration (SSA) and food stamps from the Department 
of Agriculture. VAOPGCPREC 7-2002 (December 3, 2002).  It was 
noted that Public Law No. 104-193 "was designed to cut off the 
means of support that allows fugitive felons to continue to 
flee."  Id.  The SSA's fugitive felon provision is essentially 
identical to the VA provision cited above.  See 42 U.S.C.A. § 
1382(e)(4)(A).

The term fugitive felon means a person who is a fugitive by 
reason of: (i) Fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt to 
commit an offense, which is a felony under the laws of the place 
from which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law.  38 C.F.R. § 3.665(n)(2) (2010).

The term felony includes a high misdemeanor under the laws of a 
state which characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.  38 C.F.R. § 
3.665(n)(3).

The record reflects that the Quincy District Court issued a 
warrant for the Veteran's arrest on November 22, 2004.  The 
reason for the warrant was that the Veteran failed to pay court 
ordered monies in the amount of $200.  Records from the Quincy 
District Court reflect that the warrant was dismissed in April 
2006.  
 
In March 2008 letter, the RO advised the Veteran that it had 
received notice of an outstanding warrant issued by the Quincy 
District Court.  In July 2008, the Debt Management Center 
notified the Veteran of an overpayment of $38,230.54 and advised 
him that withholding of VA benefits was scheduled to begin in 
September 2008.

The Board finds that the Veteran was not a fugitive felon as 
defined by 38 C.F.R. 
§ 3.665(n)(2).  The Veteran credibly testified that he was 
unaware of the outstanding warrant.  He testified that he was 
summoned to the court and paid court costs, and the case was 
dismissed.  As the Veteran was not aware a warrant had been 
issued, there is no basis to find that the Veteran was fleeing to 
avoid prosecution.  Based on the foregoing, the Board concludes 
that the Veteran may not be considered to have been a fugitive 
felon during the time period at issue, and the adjustment of the 
Veteran's compensation due to a fugitive felon match was 
improper.  

ORDER

The adjustment of compensation due to a fugitive felon match was 
improper.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


